


109 HR 5919 IH: Family Choice Act of

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5919
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Lipinski (for
			 himself and Mr. Osborne) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To empower parents to protect children from increasing
		  depictions of indecent material on television.
	
	
		1.Short titleThis Act may be cited as the
			 Family Choice Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)Subscription
			 television services have established a pervasive presence in the lives of
			 Americans, including American children. Over 80 percent of American households
			 subscribe to multi-channel video programming. Approximately 58.6 percent of all
			 households subscribe to cable television service, and approximately 23 percent
			 subscribe to direct broadcast satellite (in this section referred to as
			 DBS) service. Of those subscribing to cable service, 88 percent
			 subscribe to expanded basic service, while just 12 percent subscribe only to
			 basic service. Fewer than half of American households subscribing to cable have
			 digital cable service.
			(2)The substantial
			 majority of American children have access to multi-channel video programming in
			 their home. Approximately 74 percent of children from ages 2 through 18 live in
			 homes with cable or DBS service, and 78 percent of children under the age of 7
			 live in homes with such service. Of those homes with children subscribing to
			 cable service, the vast majority subscribe to expanded basic cable service.
			 Approximately 20,900,000 households with children subscribe to expanded basic
			 cable service, while just 2,900,000 households with children subscribe only to
			 basic cable service.
			(3)American children,
			 on average, spend a significant part of their day watching television,
			 including cable programming. According to Nielsen Media Research, children ages
			 2 through 11 watch an average of 3 hours and 15 minutes of television per day,
			 and children ages 12 through 17 watch an average of 3 hours, 7 minutes of
			 television per day. Children in homes with subscriptions to multi-channel video
			 programming watch, on average, about 67 percent more television than children
			 in homes with only broadcast television service.
			(4)Many adults and
			 most children do not distinguish between broadcast channels and cable channels.
			 Rather, they view them as interchangeable and regularly switch between these
			 types of channels.
			(5)Children often
			 watch television in the absence of parental supervision. For example, many
			 children watch television when they are home alone after school while their
			 parents are still at work, and many children watch television at friends’
			 houses when their own parents are not present. A Kaiser Family Foundation
			 report in March 2005 found that 68 percent of children ages 8 through 18 have a
			 television set in their bedroom, and 37 percent have subscription multi-channel
			 video service in their bedrooms. Furthermore, according to the Department of
			 Education, 81 percent of children ages 2 through 7 sometimes watch television
			 without adult supervision. Additionally, a 2003 Kaiser Family Foundation White
			 Paper found that 91 percent of children ages 4 through 6 have turned on the
			 television by themselves.
			(6)Multichannel video
			 programming distributors, such as cable and DBS operators, are critical sources
			 of video programming, such as public affairs programming, news programming and
			 educational programming, which is not duplicated by broadcast television. Cable
			 operators on average offer 25 channels in their basic tier of programming and
			 approximately 45 additional channels in their expanded basic tier. Cable
			 channels offering educational, informational, or entertainment programming that
			 is appropriate for or attractive to children are generally included on the same
			 expanded basic tier as channels offering programming that is sexually explicit.
			 Parents are generally not given the choice of only purchasing channels that
			 carry programming that is appropriate for children.
			(7)Indecent
			 programming on channels carried on extended basic cable service is pervasive.
			 Sexually explicit material is shown more than twice as often in original cable
			 programming than in broadcast programming.
			(8)Complaints about
			 indecent cable programming have increased exponentially in recent years. In
			 2004, the Federal Communications Commission received 700 percent more cable
			 indecency complaints than it received in 2003.
			(9)Parents are
			 concerned that indecent programming is being aired on cable channels viewed by
			 children. A Kaiser Family Foundation White Paper has found that most parents
			 believe cable programming should be subject to the same indecency rules as
			 broadcast television. In addition, during the first half of 2005, the Federal
			 Communications Commission received 10 or more complaints about alleged
			 indecency or obscenity on 20 different cable networks. Of these 20 cable
			 networks, 15 rank in the top 25 cable networks watched by children ages 2
			 through 11 during prime time, and 17 rank in the top 25 networks watched by
			 children ages 12 through 17 during prime time. Most of the cable programs about
			 which indecency complaints have been filed with the Federal Communications
			 Commission aired during hours when many children are watching
			 television.
			(10)Because
			 subscribers to multichannel video programming and their children often
			 channel-surf to find out what is on television, they are
			 susceptible to unexpected exposure to unwanted content. Cable subscribers on
			 average use their remote control to sample more channels before choosing a
			 program than do those viewers who only receive over-the-air broadcasting, thus
			 making cable subscribers more susceptible to being confronted by unwanted
			 material. According to a study conducted in 2002 by the Cable Television
			 Administration & Marketing Society, over 60 percent of cable subscribers
			 use their remote controls to channel-surf, that is, to find out
			 what is on television. Moreover, approximately 75 percent of children of ages 4
			 through 6 have changed channels using a remote control according to a 2003
			 Kaiser Family Foundation White Paper.
			(11)The
			 v-chip does not effectively protect children from indecent
			 programming carried by multichannel video programming distributors. According
			 to a 2004 Survey by Knowledge Networks SRI, most of the television sets
			 currently in use in the United States are not equipped with a v-chip, and of
			 the 280,000,000 sets currently in United States households, approximately
			 161,000,000 are not equipped with a v-chip. Households that have a television
			 set with a v-chip are also likely to have 1 or more sets that are not equipped
			 with a v-chip, as found in a 2005 Broadcasting & Cable TVFAX
			 article.
			(12)The ability to
			 block channels pursuant to sections 624(d)(2) and 640 of the Communications Act
			 of 1934 (47 U.S.C. 624(d)(2); 640) does not effectively protect children from
			 indecent programming carried by multichannel video programming
			 distributors.
			(13)A host of
			 practical obstacles, including long waits and blocking failures, currently
			 frustrate parents who attempt to rely on such options. This is especially true
			 for those cable subscribers who do not have digital cable service.
			(14)Because of the
			 manner in which multichannel video programming distributors currently bundle
			 channels, most multichannel video programming subscribers currently receive and
			 pay for numerous channels that they do not watch. According to Nielsen Media
			 Research, for example, households receiving more than 70 networks only watch,
			 on average, about 17 of these networks.
			(15)While
			 multichannel video programming distributors currently provide subscribers with
			 a variety of methods of blocking the audio and video programming of any channel
			 that they do not wish to receive, such distributors generally do not offer the
			 subscriber a credit on account of such blocked channel. Thus, subscribers must
			 pay for channels included in programming tiers even if they are blocked at the
			 request of the subscriber.
			(16)For those adults
			 seeking to view programming for mature audiences, there are many sources of
			 such programming on premium tiers currently offered by multichannel video
			 programming distributors. HBO and Showtime, for example, are offered by the
			 vast majority of cable and DBS services, and both programmers carry content
			 that is more sexually explicit than what is available on broadcast channels. At
			 least 98 percent of all cable systems offer premium channels and 42 percent of
			 television households subscribe to 1 or more premium channels.
			(17)Parents need more
			 effective ways to limit the exposure of children to television with harmful
			 content by being able to purchase cable programming that only contains
			 programming that is child-friendly.
			(18)The efforts to
			 limit the exposure of children to harmful television content have not been
			 successful because Federal regulatory agencies have not had the authority to
			 require cable and satellite providers to offer programming that only contains
			 programming that is child-friendly. Therefore, legislation is necessary to give
			 Federal regulatory agencies the authority to combat this problem.
			3.DefinitionsSection 602 of the Communications Act of
			 1934 (47 U.S.C. 522) is amended—
			(1)by striking
			 For purposes of this title— and inserting the following:
				
					(a)In
				generalFor purposes of this
				title—
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)Additional
				definitionsIn this title, the following definitions shall
				apply:
						(1)Expanded basic
				tierThe term expanded basic tier—
							(A)means the tier of
				channels offered by a multichannel video programming distributor that is most
				frequently subscribed to by the subscribers of such distributor other than the
				basic service tier; and
							(B)includes channels
				offered in such basic service tier.
							(2)Family tier of
				programming
							(A)In
				generalThe term family tier of programming means a
				tier of channels offered by a multichannel video programming distributor
				that—
								(i)includes all
				channels offered on the expanded basic tier of such distributor; and
								(ii)does not include
				those channels offered on such expanded basic tier that carry programs that are
				rated TV–14 or TV–MA under the TV Parental Guidelines, as such ratings were
				approved by the Commission in implementation of section 551 of the
				Telecommunications Act of 1996, Video Programming Ratings, Report and Order, CS
				Docket No. 97–55, 13 F.C.C. Rcd. 8232 (1998)), between the hours of 6 a.m. and
				10 p.m., except to the extent that such programs are news programs or live
				sporting events.
								(B)Authority of
				Commission to modify definitionThe Commission, by rule, may
				modify the definition in subparagraph (A)—
								(i)if
				the TV Parental Guidelines described in subparagraph (A) are modified;
				or
								(ii)to better
				effectuate the purpose of this Act, including to protect children from indecent
				and profane video programming.
								(3)Live sporting
				eventThe term live sporting event does not
				include—
							(A)a scripted event;
				or
							(B)any event where the
				outcome of such event is determined before such event occurs.
							(4)Multichannel
				video programming serviceThe term multichannel video
				programming service means any video programming service provided by a
				multichannel video programming distributor.
						(5)Themed tier of
				channelsThe term themed tier of channels means a
				tier of channels—
							(A)in which each
				channel in such tier offers programming in the same genre, such as a package of
				sports channels or premium movie channels; and
							(B)that are offered
				by a multichannel video programming distributor for subscription separately
				from other channels or tiers of
				channels.
							.
			4.Protecting
			 children from indecent video programmingPart IV of title VI of the Communications
			 Act of 1934 (47 U.S.C. 551 et seq.) is amended by adding at the end the
			 following:
			
				642.Provision of
				programming suitable for children by multichannel video programming
				distributors
					(a)Rulemaking
						(1)In
				generalNot later than 270 days after the date of enactment of
				this section, the Commission shall initiate and conclude a rulemaking to adopt
				measures to protect children from indecent video programming carried by a
				multichannel video programming distributor.
						(2)Required
				Content
							(A)Obligations of
				MVPD'sAny rule adopted under
				paragraph (1) shall require a
				multichannel video programming distributor to either—
								(i)not transmit any
				material that is indecent or profane on any channel in the expanded basic tier
				of such distributor between the hours of 6 a.m. and 10 p.m., in accordance with
				the indecency and profanity policies and standards applied by the Commission to
				broadcasters, as such policies and standards are modified from time to time,
				including during any hours that indecent material is not allowed to be
				broadcast by such broadcasters;
								(ii)fully scramble or
				otherwise fully block, without charge, the audio and video programming on any
				channel that a subscriber does not wish to receive, except that such
				distributor—
									(I)may not
				block—
										(aa)a
				channel required to be on the basic tier of such distributor pursuant to
				section 623(b)(7)(A); or
										(bb)any
				equivalent channel on a direct broadcast satellite service or other type of
				multichannel video programming service; and
										(II)may not be
				required to block—
										(aa)video programming
				offered on a per-channel or per-program basis; or
										(bb)video programming
				on a themed tier of channels, unless a subscriber does not subscribe to such
				channel, program, or tier; or
										(iii)allow a
				subscriber to subscribe to a family tier of programming.
								(B)Election of
				MVPD'sAny rule adopted under
				paragraph (1) shall—
								(i)require a
				multichannel video programming distributor to notify, on an annual
				basis—
									(I)the Commission as
				to which option described in clauses (i) through (iii) of
				subparagraph (A) such distributor
				elects to follow; and
									(II)in writing, the
				subscribers of such distributor as to which option described in clauses (i)
				through (iii) of
				subparagraph (A) such distributor
				elects to follow;
									(ii)allow, on an
				annual basis, each multichannel video programming distributor to change the
				election made by such distributor under
				clause (i).
								(C)Scrambling
				options
								(i)In
				generalAny rule adopted under
				paragraph (1) shall require each
				multichannel video programming distributor that elects to follow the option
				described in
				subparagraph (A)(ii) to—
									(I)give any
				subscriber who elects to block any channel included in any service tier to
				which such subscriber subscribes a credit on the monthly bill of such
				subscriber for such blocked channel in an amount equal to the amount that such
				distributor pays for the right to provide such blocked channel to such
				subscriber, calculated in accordance with
				clause (ii); and
									(II)provide, at least
				on an annual basis, to each subscriber comprehensive written information
				concerning the amount of any credit that such subscriber would receive under
				subclause (I), if such
				subscriber elected to exercise such subscriber's right to block a particular
				channel included in any service tier to which such subscriber
				subscribes.
									(ii)Calculation of
				creditThe credit described in
				clause (i)(I) shall be
				calculated as follows:
									(I)If a multichannel
				video programming distributor pays a fee per subscriber for the right to
				provide a channel to the subscribers of such distributor, then the amount of
				such credit shall be equal to the amount of such per subscriber fee.
									(II)If a multichannel
				video programming distributor pays a fixed amount for the right to provide a
				channel to all or a specified number of subscribers of such distributor, then
				the amount of such credit shall be equal to an allocable share of such fixed
				amount.
									(III)If a
				multichannel video programming distributor does not pay for the right to
				provide a channel to the subscribers of such distributor, then a subscriber
				shall not be entitled to receive a credit under
				clause (i)(I).
									(D)Family tier
				optionsAny rule adopted under
				paragraph (1) shall require each
				multichannel video programming distributor that elects to follow the option
				described in
				subparagraph (A)(iii) to allow
				a subscriber to the digital service offered by such distributor to obtain the
				family tier of programming for 1 or more of the video reception devices of such
				subscriber, while at the same time obtaining other service tiers for other
				video reception devices of such subscriber.
							(b)SeverabilityIf
				any provision of this section, or the application thereof to any person or
				circumstance, is held to be unlawful, the remaining portions of this section
				not deemed unlawful shall—
						(1)not be affected
				thereby; and
						(2)remain in effect
				to the fullest extent permitted by
				law.
						.
		
